Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 21-32 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA :
	- claims 21, 26, 27, and 31 are amended
b.	This is a final action on the merits based on Applicant’s claims submitted on 04/12/2021.


Response to Arguments

Regarding independent claims 21, 26, and 31 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “The combination of Garcia, Pan, Makishima, Singh, and Zheng, alone or in combination do not appear to include any discussion of receiving a selection of a portion of a network selected from an interactive display of a topology map of the network as recited in claim 21. The combination of references also appears silent regarding automatically selecting a plurality of destination nodes based on the selection as recited in claim 21. The combination of references does not appear to show an interactive display of a topology map of the network nor does the combination of references appear to receive a selection of a portion of a network from the interactive display of a topology map of the network. Furthermore, the combination of references does not appear to include any discussion of determining a destination node from the plurality of destination nodes using a. selection algorithm as recited in claim 21.” on page 9, filed on 04/12/2021 with respect to Garcia et al. (U.S. Pat. Publ’n. No. 2006/0274791; hereinafter “Garcia”), in view of Pan (U.S. Pat. No. 7274869), and of Makishima et al. (U.S. Pat. “receiving a selection of a portion of a network selected from an interactive display of a topology map of the network; automatically selecting a plurality of destination nodes based on the selection; determining a destination node from the plurality of destination nodes using a seIection algorithm;”. Said limitations are newly added to the amended Claims 21, 26, and 31 and have been addressed in instant office action, see sections Claim Rejections - 35 USC § 103 below for complete details, with newly identified prior art teaching from newly found reference Sadler et al. US Pub 2007/0242607 (hereinafter “Sadler”), thus rendering said Applicant’s arguments moot.
Regarding claims 21, 26, 27, and 31 previously rejected under 35 U.S.C. § 112(b), claims 21, 26, 27, and 31 have been amended according to the Examiner’s suggestion and thus the previous rejection has been withdrawn.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 21, 26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. US Pub 2006/0274791 (hereinafter “Garcia”), in view of Pan US Patent 7274869 .
Regarding claim 21 (Currently Amended)
Garcia discloses a method (“The present invention relates to a method of measuring a delay time metric of the type, for example, that generates a protocol data unit to provide a measure of network performance.” [0001]) comprising:
under control of one or more processing units configured with executable instructions (“FIG. 2 is a schematic diagram of a processing resource of a source node constituting an embodiment of the invention” [0039]):
transmitting, via a connection link (see Fig. 1), the test data packet (e.g. “packet 116” in Fig. 2) to a destination node (i.e. “destination node 114” in Fig. 1) via the more than one specific nodes (i.e. “intermediate nodes 104, 108, 110” in Fig. 1), wherein the test data packet is routed through the more than one specific nodes (“After insertion of the timestamp into the Destination Options Header 216 of the packet 116, the measurement application 212 opens a raw socket to the Data Link layer 208 and inserts the fully-formed Data Link payload into the Data Link layer 208.  Thereafter, the packet 116 is forwarded to the destination node 114, albeit via a number of the intermediate nodes, selected in accordance with routing tables (not shown) of the number of the intermediate nodes, between the source node 102 and the destination node 114.” [0057]) as indicated by the plurality of layers of the test data packet (see Figs. 4, 7, 8; “the measurement application 212 also inserts a number of intermediate IP addresses into the Routing Header 218.  The routing IP address 700 (FIG. 7) becomes a final IP address in the Routing Header 218.  The number of intermediate IP addresses 702 respectively correspond to a number of the intermediate nodes 104, 106, 108, 110, 112.)” [0062];
determining a health condition (i.e. “delay time metric”) of the more than one specific nodes based at least in part on a result of the transmitting of the test data packet (“According to a first aspect of the present invention, there is provided a method of measuring a delay time metric in relation to a round-trip path in a communications network, the method comprising: generating a protocol data unit in accordance with a data structure definition of a communications protocol supporting an extendible schema, the protocol data unit comprising an opaque object conforming to the extendible schema; providing the protocol data unit with a routing address corresponding to a source node to cause the protocol data unit, once sent, to follow the round-trip path from the source node back to the source node via a destination node; sending the protocol data unit from the source node to the destination node; receiving the protocol data unit at the destination node; forwarding the protocol data unit from the destination node to the routing address; wherein measurement data is recorded in the opaque object in respect of at least one network node on the round-trip path; and format least one of the measurement data contained in the opaque object is used to calculate the delay time metric.” [0011-0026]); and
Garcia does not specifically teach transmitting, based on the health condition, the test data packet via an adjacent connection link to the destination node to determine a status of the connection link.
In an analogous art, Pan discloses a method of handling test packet transmission failure (“A system and method for establishing protection routes in optical mesh networks.  A protection protocol is provided that utilizes a destination-to-source communication channel to establish a source-to-destination protection route.  The communication channel is established from the node detecting the failed link back towards the transmitting node.  As the destination-to-source communication channel is being established back towards the source node, it concurrently directs the nodes along this path to perform switching functions to subsequently allow the information originally intended for transmission via the failed link to be switched to the alternate protection path.  Various manners of ascertaining the protection routes are also provided, including predetermined and/or dynamically-generated protection paths established via the destination-to-source communication channel.” [Abstract]) by transmitting, based on the health condition (i.e. “failed link”), the test data packet via an adjacent connection link to the destination node to determine a status of the connection link (Pan proposes two solutions of re-routing test data packet. The first solution is to assign a “pre-defined protection path” which one skilled in the art can easily pick adjacent connection path/link as the pre-defined protection path of choice “If the working path is faulty, e.g., has been cut or otherwise rendered inoperative, the present invention will switch the signals to protective fibers on one or both of a primary and a generated alternate path. In one embodiment of the invention, a primary path refers to a pre-defined protection path that routes the signals to the destination via a route other than the original working path.  The primary path may be preconfigured, so that no computation need be performed to determine the primary path route.  An example of a primary path can be seen in FIG. 2, such as the primary path 222 which is preconfigured to send signals along a predetermined path from node-A 202 to node-C 206 to node-B 204.” Col. 6, lines 18-44, see Fig. 2); the second solution is to provide an algorithm to dynamically select a new alternate path “The generated alternate path is a protection path dynamically configured based on the switch condition, route capacity, and availability. In accordance with one embodiment of the invention, the generated alternate path used look-up tables to compute the route.  One such alternate path is illustrated as the alternate path 224, dynamically configured to send signals along a path from node-A 202 to node-F 212 to node-E 210 to node-B 204.” Col. 6, lines 44-55. In this scenario, one skilled in the art can easily pick adjacent connection path/link as the preferred path in the look-up table.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Garcia’s method for monitoring and optimizing operation 
Garcia and Pan do not specifically teach the method further comprising iteratively encapsulating at least a first packet into a second packet, and at least the second packet into a third packet to form the test data packet.
In an analogous art, Makishima discloses a path diagnosis method comprising iteratively (“This process is repeated at each intermediate switch until the management frame reaches destination switch 116, which has one output port coupled to target device 124.” [0034]; “By repeating this request-response process (i.e. iterative process) along all links traversed by the corresponding link-test frames, the source node can obtain statistics for all possible paths between source node and destination node.” [0026]) encapsulating at least a first packet (“The payload of the management frame is modified along the way to include information associated with the next-hop nodes”; [0007-0008]) into a second packet (i.e. “management frame payload”), and at least the second packet into a third packet (i.e. “modified management frame”) using tunneling encapsulation (Tunneling, which is also termed as encapsulation, is a generic mechanism to encapsulate a packet and carries it as the payload of another packet, Makishima [0026]) to form the test data packet (“the response frame includes a copy of the payload of the modified management frame, thereby allowing the source node to obtain the information associated with the next-hop nodes. In a variation on this embodiment, the system further receives a plurality of subsequent management frames from the same source node and a plurality of response frames.  A respective response frame corresponds to a respective management frame.” [0012-0013]; “In embodiments of the present invention, the problem of detecting faults in multiple data paths between two nodes is solved by transmitting from the source node link-test request frames via all possible next-hop nodes of all possible data paths.  An intermediate node receiving the link-test request frame selects one of the available multiple paths to the destination, based on parameters carried in the link-test request frame header.  When the destination receives the frame, it sends a response directly to the source node. Subsequently, the source node sends a management frame which carries the same parameters as the previously sent link-test request frame in its payload.  Each node along the data path modifies payload of the management frame to include information associated with its own next-hop nodes and the actual next-hop node taken by the management frame.  This way, when the management frame reaches the destination, its payload would contain sufficient information (e.g., a tree-like data structure representing datapaths) about a number of candidate data paths and information on the actual data path taken.  The destination node then copies the payload into a response management frame, and sends the response management frame back to the source node.  By repeating this request-response process (i.e. iterative process) along all links traversed by the corresponding link-test frames, the source node can obtain statistics for all possible paths between source node and destination node.  In some embodiments, this request-response process can be performed on all possible virtual channels (VCs) on all inter-switch links (ISLs) in order to obtain connectivity information for each VC.” [0026]; [0032-0039]; Figs. 1 and 2).
receiving a path definition for a health condition check between a source node and a destination node (i.e. “detecting faults in multiple data paths between two nodes”), wherein the path definition includes an identification of more than one specific nodes (“Each node along the data path modifies payload of the management frame to include information associated with its own next-hop nodes” [0026]) between the source node and the destination node (“In embodiments of the present invention, the problem of detecting faults in multiple data paths between two nodes is solved by transmitting from the source node link-test request frames via all possible next-hop nodes of all possible data paths.  An intermediate node receiving the link-test request frame selects one of the available multiple paths to the destination, based on parameters carried in the link-test request frame header… Each node along the data path modifies payload of the management frame to include information associated with its own next-hop nodes and the actual next-hop node taken by the management frame.  This way, when the management frame reaches the destination, its payload would contain sufficient information (e.g., a tree-like data structure representing datapaths) about a number of candidate data paths and information on the actual data path taken.  The destination node then copies the payload into a response management frame, and sends the response management frame back to the source node.  By repeating this request-response process along all links traversed by the corresponding link-test frames, the source node can obtain statistics for all possible paths between source node and destination node.” [0026]; [0029]; [0032]; Fig. 1);
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Garcia’s method for monitoring and optimizing operation of the communications networks, as modified by Pan, to include Makishima’s system for mapping all possible paths between a source node and a destination node, because such a modification would have been obvious to try.  More specifically, Makishima’s method for path diagnosis is one of a predictable and ascertainable group of similar features, which are: both Garcia and Makishima packet payloads contain information of a specific node or path to be routed to (“The present disclosure relates to network monitoring and troubleshooting.  More specifically, the present disclosure relates to a system and method for detecting faults in data paths in a communication network. “Makishima [0003]).
Garcia, Pan, and Makishima do not specifically teach receiving a selection of a portion of a network selected from an interactive display of a topology map of the network; automatically 
In an analogous art, Sadler discloses receiving a selection of a portion of a network selected from an interactive display of a topology map of the network (“The control module 620 includes a user interface 619 that permits an operator to, among other things, enter policy statements, monitor the overall and abridged topology maps and the like.” [0039]; Fig. 6 and furthermore “Alternatively, the control module 20 may include a user interface 19 that permits an operator having certain administrative privileges to individually modify routing tables by changing link state attributes, by masking link states and the like.” [0031]); automatically selecting a plurality of destination nodes based on the selection (“In the example of FIG. 2, the control module 20 may provide an automated system for modifying routing tables.” [0031]); determining a destination node from the plurality of destination nodes using a seIection algorithm (“In conventional source routing networks, the source node calculates the route based on routing tables that are stored at the source node.  The routing tables define an overall network topology map for the network.  Each node stores identical routing tables and thus each node has the same "view" of the overall network topology map.  The source node may utilize various different metrics when implementing routing algorithms to determine the best route.  Sophisticated routing algorithms can base route selection on multiple metrics.” [0004]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Garcia’s method for monitoring and optimizing operation of the communications networks, as modified by Pan and Makishima, to include Sadler’s method for controlling distribution of topology information, because such a modification would have been obvious to try.  More specifically, Sadler’s method uses a topology map of the network to detect network anomalies similarly to Garcia’s inventive concept (Sadler [0008]).

Regarding claim 26 (Currently Amended)
One or more non-transitory computer-readable media storing executable instructions that, when executed by one or more processors, cause the one or more processors to perform acts comprising:
receiving a path definition for a health condition check between a source node and a destination node, wherein the path definition includes an identification of more than one specific nodes between the source node and the destination node;
based on the path definition, generating a test data packet by iteratively encapsulating at least a first packet into a second packet and at least the second packet into a third packet using tunneling encapsulation to form the test data packet, wherein the test data packet includes a plurality of layers including a first layer including the first packet for transmission of the test data packet to a first node of more than one packet to a second node of the more than one specific nodes;
transmitting via a connection link, the test data packet to a destination node via the more than one specific nodes, wherein the test data packet is routed through the more than one specific nodes as indicated by the plurality of layers of the test data packet; and
determining a health condition of the more than one specific nodes based at least in part on a result of the transmitting of the test data packet; and
transmitting, based on the health condition, the test data packet via an adjacent connection link to the destination node to determine a status of the connection link.
The scope and subject matter of non-transitory computer readable medium claim 26 is drawn to the computer program product of using the corresponding method claimed in claim 21. Therefore computer program product claim 26 corresponds to method claim 21 and is rejected for the same reasons of anticipation as used in claim 21 rejection above.

Regarding claim 31 (Currently Amended)
Garcia discloses a system (i.e. “source node 102” in Fig. 2) comprising: 
one or more processing units (“processing resource 200” in Fig. 2; [0052]);
memory (“a volatile memory (not shown), for example a Random Access Memory (RAM), a non-volatile memory (not shown), for example a Read Only Memory (ROM)” [0052]) storing executable instructions that, when executed by the one or more processing units, cause the one or more processing units to perform acts comprising:
receiving a path definition for a health condition check between a source node and a destination node, wherein the path definition includes an identification of more than one specific nodes between the source node and the destination node;
based on the path definition, iteratively including at least a first data packet within a second data packet and at least the second data packet within a third data packet using tunneling encapsulation, a packet header of the second data packet comprising information associated with the more than one specific nodes of which a health condition is to be determined for network monitoring, a packet header of the third data packet comprising information associated with another specific node of which health condition is to be determined, and a packet header of the first data packet comprising information associated with a destination node that determines operating condition of the specific nodes, wherein the third data packet includes a plurality of layers including a first layer including the first data packet for transmission of a test data packet to a first node of the more than one specific nodes and a second layer including the second data packet for transmission of the test data packet to a second node of the more than one specific nodes;
sending out the third data packet via a connection link; and 
transmitting, based on the health condition, the third data packet via an adjacent connection link to the destination node to determine a status of the connection link, wherein the third data packet is routed through the more than one specific nodes as indicated by the plurality of layers of the test data packet.
.

Claims 22-25, 27-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia, in view of Pan, Makishima, and Sadler, and further in view of Toebes et al. US Patent 7356031 (hereinafter “Toebes”).
Regarding claim 22
Garcia, as modified by Pan, Makishima, and Sadler, previously discloses the method as recited in claim 21, 
Garcia/Pan/Makishima/Sadler do not specifically teach wherein the encapsulating further comprises including address information of respective ones of the more than one specific nodes in packet headers of the first and second packets, and wherein the address information comprises a global address or a local address of the respective specific nodes, the global address corresponding to an address routable in a network including the more than one specific nodes and the destination node, and the local address corresponding to an address reachable by one or more neighbors of a respective specific node of the more than one specific nodes.
In an analogous art, Toebes discloses in Fig. 3 a method for encapsulating packet headers wherein the encapsulating further comprises including address information of respective ones of the more than one specific nodes in packet headers of the first and second packets, and wherein the address information comprises a global address (i.e. “a globally significant destination address”) or a local address (i.e. “a locally significant destination address”) of the respective specific nodes, the global address corresponding to an address routable in a network including the more than one specific nodes and the destination node, and the local address corresponding to an address reachable by one or more neighbors of a respective specific node (“According to a second aspect of the present invention, a method for operating a gateway node to handle a received packet includes: extracting a globally significant destination address from a destination address field of the packet and, if the globally significant destination address identifies a realm directly attached to the gateway node, extracting a locally significant destination address from the packet, placing the locally significant destination address in the destination address field, and forwarding the packet to a local destination within the realm.” col. 2, lines 27-36) of the more than one specific nodes (e.g. intermediate nodes).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Garcia’s method of measuring a delay time metric in relation to a round-trip path in a communications network, as modified by Pan, Makishima, and Sadler, to include Toebes’ method of packet routing and addressing using encapsulated header because such a modification is based on the use of known techniques to improve similar devices in the same way. More specifically, Toebes’ encapsulated header is comparable to Garcia’s routing header because both contain information of a specific node or path. 

Regarding claim 23
Garcia, as modified by Pan, Makishima, Sadler, and Toebes, previously discloses the method as recited in claim 22, 
Garcia further discloses wherein transmitting the test data packet (i.e. “packet 116” in Fig. 1) comprises transmitting the test data packet to a first intermediate node (i.e. “intermediate node 106” in Fig. 1) according to destination address information included in a packet header of the third packet (i.e. “Source Address in packet 214” in Fig. 7), the first intermediate node decapsulating the third packet to obtain the second packet (e.g. “Address 1 702” in Fig. 7 containing the routing address for intermediate node 106) and the first intermediate node forwarding the second packet to a second intermediate node (i.e. “intermediate node 112” in Fig. 1) according to destination address information included in the packet header of the second packet (e.g. “Address 2 702” in Fig. 7 containing the routing address for intermediate node 112), the second intermediate node decapsulating the second packet to obtain the first packet (“The routing IP address 700 (FIG. 7) becomes a final IP address in the Routing Header 218.” In Fig. 7) and the second intermediate node forwarding the first packet to another node (e.g. “node 114” in Fig. 1) according to destination address information included in the packet header of the first packet (“In a third embodiment (FIGS. 7 and 8), the technique of the first embodiment is modified so that, in addition to inserting (304) a Routing Header 218 into the packet 116, the routing header 218 containing the routing IP address corresponding to the IP address of the source node 102, the measurement application 212 also inserts a number of intermediate IP addresses into the Routing Header 218.  The routing IP address 700 (FIG. 7) becomes a final IP address in the Routing Header 218.  The number of intermediate IP addresses 702 respectively correspond to a number of the intermediate nodes 104, 106, 108, 110, 112. In this example, the measurement application 212 selects the IP addresses of the fifth intermediate node 112 and the second intermediate node 106.  Consequently, in operation (FIG. 8), in a like manner to that described above in relation to the first embodiment, the packet 116 is forwarded (800) to the destination node 114, albeit via a number of the intermediate nodes, selected in accordance with routing tables (not shown) of the number of the intermediate nodes, between the source node 102 and the destination node 114. Thereafter, the destination node 114 forwards (802) the packet 116 to a first intermediate IP address listed in the Routing Header 218 of the packet 116. Upon receipt (804) of the packet 116 at the fifth intermediate node 112 corresponding to the first intermediate IP address, the fifth intermediate node 112 forwards (806) the packet 116 to a second intermediate IP address listed in the Routing Header 218 of the packet 116.  Upon receipt (808) of the packet 116 at the second intermediate node 106 corresponding to the second intermediate IP address, the second intermediate node 106 forwards (810) the packet 116 to the final IP address 700 listed in the Routing Header 218 of the packet 116.” [0062-0063]; Figs. 7, 8).

Regarding claim 24
Garcia, as modified by Pan, Makishima, and Sadler, previously discloses the method as recited in claim 21, 
Makishima previously discloses information of at least one of the specific nodes or hops that the test data packet is traversed from a node that sends the test data packet to the at least one of the specific nodes.
However, Garcia, Pan, Makishima, and Sadler do not specifically teach wherein information of at least one of the specific nodes included in the test data packet comprises number of hops that the test data packet is traversed from a node that sends the test data packet to the at least one of the specific nodes.
In an analogous art, Toebes discloses a method for encapsulating packet headers wherein information of at least one of the specific nodes included in the test data packet comprises number of hops that the test data packet is traversed from a node that sends the test data packet to the at least one of the specific nodes (“At step 504, this extracted address is tested to compare it to the realm address of the realm attached to the gateway.  If the packet is not addressed to the gateway's attached realm, it is forwarded in a conventional manner at step 506 with the globally significant destination address being used as a key to a forwarding table to select a next hop.” col. 6, lines 39-45 and furthermore “The locally significant destination IP address is then used as the key to a forwarding table to select a next hop into the attached realm.  The packet is then forwarded to this next hop.  Further forwarding within the destination realm is based on the locally significant IP address.” col. 6, lines 49-52).


Regarding claim 25
Garcia, as modified by Pan, Makishima, and Sadler, previously discloses the method as recited in claim 21, 
Garcia further discloses determining that the specific nodes (i.e. “source node”, “destination node” [0004]) are functioning when the result of the transmitting of the test data packet corresponds to a success in a receiving of the test data packet within a predetermined time threshold at the destination node (“The round-trip time of a packet from a source node to a destination node, measured using the above technology, is useful for several reasons.  Firstly, some applications do not perform well, or at all, if a so-called end-to-end delay between nodes is large relative to a threshold value.  When round-trip times are too large, some transport-layer protocols are less able to sustain high bandwidth.  The threshold value for round-trip time provides an estimate of the propagation and transmission delay along a path in a communications network, or of a likely delay under lightly-loaded path conditions.  Round-trip times above the threshold provide a good indication of the level of congestion present in a path followed by packets.  Large values of round-trip time can affect the performance of some applications; excessive delay variation titter) can disrupt real-time applications.” [0004]). 

Regarding claim 27 (Currently Amended)
Garcia, as modified by Pan, Makishima, and Sadler, previously discloses the one or more computer-readable media as recited in claim 26, 
Makishima further discloses wherein iteratively (“This process is repeated at each intermediate switch until the management frame reaches destination switch 116, which has one output port coupled to target device 124.” [0034])) encapsulating the at least a first packet (“The payload of the management frame is modified along the way to include information associated with the next-hop nodes”; [0007-0008]) into the second packet (i.e. “management frame payload”) and at least the second packet into the third packet (i.e. “modified management frame”) using tunneling encapsulation (Tunneling, which is also termed as encapsulation, is a generic mechanism to encapsulate a packet and carries it as the payload of another packet, Makishima [0026]) to form the test data packet (“the response frame includes a copy of the payload of the modified management frame, thereby allowing the source node to obtain the information associated with the next-hop nodes. In a variation on this embodiment, the system further receives a plurality of subsequent management frames from the same source node and a plurality of response frames.  A respective response frame corresponds to a respective management frame.” [0012-0013]; “In embodiments of the present invention, the problem of detecting faults in multiple data paths between two nodes is solved by transmitting from the source node link-test request frames via all possible next-hop nodes of all possible data paths.  An intermediate node receiving the link-test request frame selects one of the available multiple paths to the destination, based on parameters carried in the link-test request frame header.  When the destination receives the frame, it sends a response directly to the source node. Subsequently, the source node sends a management frame which carries the same parameters as the previously sent link-test request frame in its payload.  Each node along the data path modifies payload of the management frame to include information associated with its own next-hop nodes and the actual next-hop node taken by the management frame.  This way, when the management frame reaches the destination, its payload would contain sufficient information (e.g., a tree-like data structure representing datapaths) about a number of candidate data paths and information on the actual data path taken.  The destination node then copies the payload into a response management frame, and sends the response management frame back to the source node.  By repeating this request-response process (i.e. iterative process) along all links traversed by the corresponding link-test frames, the source node can obtain statistics for all possible paths between source node and destination node.  In some embodiments, this request-response process can be performed on all possible virtual channels (VCs) on all inter-switch links (ISLs) in order to obtain connectivity information for each VC.” [0026]; [0032-0039]; Figs. 1 and 2). 
Garcia further discloses wherein iteratively encapsulating the more than one respective data packets (i.e. “packet 116” in Fig. 1) comprises iteratively setting destination addresses (i.e. “Address 1 to N 218” in Fig. 7) of the more than one specific nodes (i.e. “intermediate nodes”) in packet headers (i.e. Routing Header 218” in Fig. 7) of the more than one respective data packets, included in the test data packet (“In a third embodiment (FIGS. 7 and 8), the technique of the first embodiment is modified so that, in addition to inserting (304) a Routing Header 218 into the packet 116, the routing header 218 containing the routing IP address corresponding to the IP address of the source node 102, the measurement application 212 also inserts a number of intermediate IP addresses into the Routing Header 218.  The routing IP address 700 (FIG. 7) becomes a final IP address in the Routing Header 218.  The number of intermediate IP addresses 702 respectively correspond to a number of the intermediate nodes 104, 106, 108, 110, 112.” [0062]; Fig. 7).

Regarding claim 28
Garcia, as modified by Pan, Makishima, and Sadler, previously discloses the one or more computer-readable media as recited in claim 27, 
Garcia/Pan/Makishima/Sadler do not specifically teach further comprising determining whether a global address, a local address or a combination thereof is used as a destination address of a specific node in a packet header of a respective data packet of a specific node. 
In an analogous art, Toebes discloses in Fig. 3 a method for encapsulating packet headers wherein determining whether a global address (i.e. “a globally significant destination address”), a local address (i.e. “a locally significant destination address”) or a combination thereof is used as a destination address of a specific node in a packet header of a respective data packet of a specific node (“According to a second aspect of the present invention, a method for operating a gateway node to handle a received packet includes: extracting a globally significant destination address from a destination address field of the packet and, if the globally significant destination address identifies a realm directly attached to the gateway node, extracting a locally significant destination address from the packet, placing the locally significant destination address in the destination address field, and forwarding the packet to a local destination within the realm.” col. 2, lines 27-36).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Garcia’s method of measuring a delay time metric in relation to a round-trip path in a communications network, as modified by Pan, Makishima, and Sadler, to include Toebes’ method of packet routing and addressing using encapsulated header because such a modification is based on the use of known techniques to improve similar devices in the same way. More specifically, Toebes’ encapsulated header is comparable to Garcia’s routing header because both contain information of a specific node or path. 

Regarding claim 29
Garcia, as modified by Pan, Makishima, and Sadler, previously discloses the one or more computer-readable media as recited in claim 26, 
Garcia, Pan, Makishima, and Sadler do not specifically teach the acts further comprising adding information of number of hops that the test data packet is traversed from a node that sends the test data packet to at least one of the more than one specific nodes. 
In an analogous art, Toebes discloses a method for encapsulating packet headers wherein the acts further comprising adding information of number of hops that the test data packet is traversed from a node that sends the test data packet to at least one of the more than one specific nodes (“At step 504, this extracted address is tested to compare it to the realm address of the realm attached to the gateway.  If the packet is not addressed to the gateway's attached realm, it is forwarded in a conventional manner at step 506 with the globally significant destination address being used as a key to a forwarding table to select a next hop.” col. 6, lines 39-45 and furthermore “The locally significant destination IP address is then used as the key to a forwarding table to select a next hop into the attached realm.  The packet is then forwarded to this next hop.  Further forwarding within the destination realm is based on the locally significant IP address.” col. 6, lines 49-52).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Garcia’s method of measuring a delay time metric in relation to a round-trip path in a communications network, as modified by Pan, Makishima, and Sadler, to include Toebes’ method of packet routing and addressing using encapsulated header because such a modification is based on the use of known techniques to improve similar devices in the same way. More specifically, Toebes’ encapsulated header is comparable to Garcia’s routing header because both contain information of a specific node or path. 

Regarding claim 30
Garcia, as modified by Pan, Makishima, and Sadler, previously discloses the one or more computer-readable media as recited in claim 26, 
Garcia further discloses sending out the test data packet (“After insertion of the timestamp into the Destination Options Header 216 of the packet 116, the measurement application 212 opens a raw socket to the Data Link layer 208 and inserts the fully-formed Data Link payload into the Data Link layer 208.  Thereafter, the packet 116 is forwarded to the destination node 114, albeit via a number of the intermediate nodes, selected in accordance with routing tables (not shown) of the number of the intermediate nodes, between the source node 102 and the destination node 114.” [0057]); and
wherein determining the health condition (i.e. “delay time metric”) of the more than one specific nodes is based at least in part on whether the test data packet is received (“According to a first aspect of the present invention, there is provided a method of measuring a delay time metric in relation to a round-trip path in a communications network, the method comprising: generating a protocol data unit in accordance with a data structure definition of a communications protocol supporting an extendible schema, the protocol data unit comprising an opaque object conforming to the extendible schema; providing the protocol data unit with a routing address corresponding to a source node to cause the protocol data unit, once sent, to follow the round-trip path from the source node back to the source node via a destination node; sending the protocol data unit from the source node to the destination node; receiving the protocol data unit at the destination node; forwarding the protocol data unit from the destination node to the routing address; wherein measurement data is recorded in the opaque object in respect of at least one network node on the round-trip path; and format least one of the measurement data contained in the opaque object is used to calculate the delay time metric.” [0011-0026]).

In an analogous art, Toebes discloses wherein a receiving node to which the test data packet is destined is the same as a sending node from which the test data packet is originated (“It should be noted that when the source realm and the destination realm are the same, there is no need to use the encapsulation format of FIG. 3 or any modification to the conventional IPv4 operation.” col. 5, lines 49-52).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Garcia’s method of measuring a delay time metric in relation to a round-trip path in a communications network, as modified by Pan, Makishima, and Sadler, to include Toebes’ method of packet routing and addressing using encapsulated header because such a modification is based on the use of known techniques to improve similar devices in the same way. More specifically, Toebes’ encapsulated header is comparable to Garcia’s routing header because both contain information of a specific node or path. 

Regarding claim 32
Garcia, as modified by Pan, Makishima, and Sadler, previously discloses the system as recited in claim 31, 
Garcia, Pan, Makishima, and Sadler do not specifically teach wherein the information associated with the more than one specific nodes comprises a global address or a local address of the specific node. 
In an analogous art, Toebes discloses in Fig. 3 a method for encapsulating packet headers wherein the information associated with the more than one specific nodes (e.g. intermediate nodes) comprises a global address (i.e. “a globally significant destination address”) or a local address (i.e. “a locally significant destination address”) of the specific node (“According to a second aspect of the present invention, a method for operating a gateway node to handle a received packet includes: extracting a globally significant destination address from a destination address field of the packet and, if the globally significant destination address identifies a realm directly attached to the gateway node, extracting a locally significant destination address from the packet, placing the locally significant destination address in the destination address field, and forwarding the packet to a local destination within the realm.” col. 2, lines 27-36).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Garcia’s method of measuring a delay time metric in relation to a round-trip path in a communications network, as modified by Pan, Makishima, and Sadler, to include Toebes’ method of packet routing and addressing using encapsulated header because such a modification is based on the use of known techniques to improve similar devices in the same way. More specifically, Toebes’ encapsulated header is comparable to Garcia’s routing header because both contain information of a specific node or path. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411
/JAE Y LEE/Primary Examiner, Art Unit 2466